SUMMARY ORDER
Plaintiffs-Appellants Tariq Hassan and The Buying Triangle, LLC appeal from a judgment of the United States District Court for the Southern District of New York (Castel, J.) that granted summary judgment to Defendants-Appellees Deutsche Bank AG and Jeffrey Baer. We assume the parties’ familiarity with the facts and procedural history of this case, as well as with the scope of the issues presented on appeal.
We review the District Court’s grant of summary judgment de novo, construing the facts in the light most favorable to the non-movant and resolving all ambiguities against the movant. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). We affirm for substantially the same reasons as those stated by Judge Castel in his thoughtful opinion.
The judgment of the District Court is AFFIRMED.